Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 9, “further comprising a blade driven by the motor,” is indefinite.  Claim 1 requires “a saw blade driven by the motor.”  It is unclear if the blade introduced in Claim 9 is the same blade as the saw blade introduced in Claim 1, or an additional blade?  The claims were examined as if the blades introduced in Clam 9 was referring to the blade introduced in Claim 1.  The claims were examined as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,701,676 to Itoh.  

In re Claim 1, Itoh teaches a saw (see Fig. 1, #1) comprising: 
a housing having first and second vents (see Figs. 1 and 3, showing housing #2 with air intake #23 and air outlet #33); 
a motor (see Fig. 1, #8) disposed within the housing and including a stationary member (the motor includes a field) and a rotatable member (armature #7); 
a fan (see Fig. 1, cooling fan #21) attached to the rotatable member and rotatable therewith relative to the housing; 
a saw blade driven by the motor (see Fig. 1, saw blade #19); and 
a blower housing disposed within the housing and including a baffle (see Fig. 1, baffle #22 and head #4) and a plate (cover plate #28 – see Fig. 3), the baffle including a stem, a body and a chute (see annotated Fig. 3, below), the stem engaging the stationary member and including an opening extending therethrough, the body including a recess (gap between fan #21 and baffle #22) in communication with the opening and the chute (stem structure is adjacent to the field and is in communication with the opening – see arrows in Fig. 3 adjacent to the fan), the fan being rotatable within the recess (the fan is rotatable within the recess), the plate being fastened to the baffle to 

wherein the housing and the blower housing cooperate to define an airflow pathway through which air is forced by the fan, the airflow pathway extending from the first vent, between the stationary member and the rotatable member, and through each of the opening, the recess, the chute and the second vent (see Figs. 1 and 3, showing the airflow passing through the first opening #23, the recess and chute, and then the second vent # #3; see also annotated Fig. 3 below).
 
    PNG
    media_image1.png
    677
    991
    media_image1.png
    Greyscale



In re Claim 3, Itoh teaches wherein the chute includes a shape that curves around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates (see Fig. 2 showing ports #27 arranged radially with the output shaft, and guide passage #31, this path includes a shape that curved around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates – see Figs. 2 and 3; see also Col. 2, ll. 35-65).

In re Claim 9, Itoh teaches further comprising a blade driven by the motor (as best understood, Itoh teaches a blade #19), wherein an outlet of the chute and the second vent face a location that is radially outward relative to a radially outer cutting edge of the blade (see Fig. 2 showing the second vent #33 radially outward of the lower guard #24, which captures the blade, the examiner notes that the chute or path in which the air travels includes surfaces that are radially outward of the cutting edge of the blade).

In re Claim 10, Itoh teaches wherein the fan is disposed at a first longitudinal end of the motor and the first vent is disposed adjacent a second longitudinal end of the motor (see Fig. 1, showing the fan #21 located at one end of the motor and vent #23 located at a second end of the motor).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,701,676 to Itoh. 

In re Claim 4, Itoh teaches the stem and body as a single structure (see Fig. 1, #22), but the chute is a separate part.  As such, Itoh does not teach wherein the stem, body and chute cooperate to form a monolithic body.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the stem, body and chute as a single monolithic body.  Making a one piece construction instead of multiple parts, would be a matter of obvious engineering design choice (see .  

Claims 5-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,701,676 to Itoh in view of US 6,713,916 to Williams. 

In re Claim 5, Itoh teaches further comprising a support member (see Fig.1 structure that supports bearing 10) disposed within the housing and supporting a first end of the rotatable member for rotation relative to the housing (this structure supports the bearing #10 on the first end of the motor shaft); however, Itoh does not teach wherein the stationary member is sandwiched between and directly contacts the baffle and the support member.

However, Williams teaches a motor construction wherein the stationary member is sandwiched between and directly contacts the baffle and the support member (see Figs. 1-3, teaching the baffle #18 and support member #41 sandwiching the stator #16). 

In the same field of invention (Williams states that its motor can be used in power tools – see Col. 1, ll. 10-12), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the electric motor support structure of Itoh with that of unique baffle / airflow passages of Williams in the saw of Williams.  Doing so would provide for a motor with increased performance by accurately locating the armature and magnets with respect to each other within the field case housing, as 

In re Claim 6, Itoh in view of Williams, in re Claim 5, teaches a plurality of fasteners that directly engage the baffle and directly engage the support member (see Williams, Figs. 3 showing two fasteners engaging the baffle #18 and the support member #41).

In re Claim 7, Itoh in view of Williams, in re Claim 5, teaches wherein the stationary member cooperates with the rotatable member to define an annular passageway, and wherein the fasteners extend through the annular passageway (see Williams, Figs. 3, showing fasteners extending through an annular passageway).

In re Claim 8, Itoh in view of Williams, in re Claim 5, teaches wherein the support member receives a bearing that rotatably supports the driveshaft (see Williams, Fig. 2, #29 the bearing cavity in #41).

In re Claim 12, Itoh teaches a saw (see Fig. 1) comprising: 
a housing (see FIG. 1, #2); 
a motor assembly (see Fig. 1, #8) disposed within the housing and including a driveshaft (see shaft, including output shaft #8) that is rotatable relative to the housing; 
a fan (see Fig. 1, #21) attached to a first end portion of the driveshaft for rotation with the driveshaft; 

a baffle (see Fig. 1, baffle #22) disposed within the housing and including a recess (gap between fan #21 and baffle #22, including ports #27) and a chute in communication with the recess (see annotated Fig. 3, above), the fan being disposed within the recess and forcing air through the recess and into the chute (see arrows illustrating air flow in Figs. 1-3), the chute extending tangentially from a body of the baffle and including a shape that curves around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates (see Fig. 2 showing ports #27 arranged radially with the output shaft, and guide passage #31, this path includes a shape that curved around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates – see Figs. 2 and 3; see also Col. 2, ll. 35-65); 
a baffle plate (cover plate #28 – see Fig. 3) mounted to the baffle and enclosing the fan within the recess; 
a support member disposed within the housing and supporting a first end of the driveshaft for rotation relative to the housing (structure surrounding bearing #10 in Figs. 1, supports a first end of the drive shaft for rotation), wherein the baffle plate includes an integrally formed chute cover that mates with the chute and cooperates with the chute to define an airflow passageway (the baffle #28 includes surfaces that cooperate with the surfaced of #3 in Figs. 3 to provide the airflow passageway –see arrows in Fig. 3).

Itoh does not teach wherein the baffle abuts a first axial end of the stator and the support member abuts a second axial end of the stator, and wherein the stator includes a longitudinal axis extending between the first and second axial ends; and, or wherein a 

However, Williams teaches that it is old and well known in art of electric motor construction for power tools to provide a motor assembly wherein the baffle abuts a first axial end of the stator (see Fig. 1, showing baffle #18 abutting field #16) and the support member abuts a second axial end of the stator (see Fig. 3, showing support #41 abutting the second end of the field/stator #16), and wherein the stator includes a longitudinal axis extending between the first and second axial ends (the stator includes a longitudinal axis about which the armature rotates); and, 

wherein a stator of the motor assembly is sandwiched between and directly contacts the baffle and the support member (see Figs. 1-3, teaching the baffle #18 and support member #41 sandwiching the stator #16). 

In the same field of invention (Williams states that its motor can be used in power tools – see Col. 1, ll. 10-12), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the electric motor support structure of Itoh with that of unique baffle / airflow passages of Williams in the saw of Williams.  Doing so would provide for a motor with increased performance by accurately locating the armature and magnets with respect to each other within the field case housing, as well as, locating the armature and magnet into their close proximity without the armature impacting upon and damaging the magnets during assembly.

In re Claim 13, Itoh in view of Williams, for the reasons above in re Claim 12, teaches wherein the stator cooperates with a rotor of the motor assembly to define an annular airflow path in fluid communication with the recess (see airflow arrows if Itoh in Figs. 1-3).

In re Claim 14, Itoh in view of Williams, for the reasons above in re Claim 12, teaches wherein the support member engages a bearing rotatably supporting the driveshaft (see support member #41 have a bearing cavity #29 in Fig. 2 of Williams).

In re Claim 15, Itoh in view of Williams, for the reasons above in re Claim 12, teaches wherein the chute curves away from the plane in which the fan rotates in a direction opposite the motor assembly (see Fig. 3 of Itoh teaching the chute – the path of arrows – curving away from the plane in which the fan rotates in a direction away or opposite the motor armature / field).

In re Claim 16, Itoh in view of Williams, for the reasons above in re Claim 12, teaches   wherein the baffle plate includes a body portion (see annotated Fig. 3, below); wherein the chute cover is integrally formed with the body portion (see annotated Fig. 3, showing the chute cover and body portion integrally formed); and wherein the chute cover extends outwardly from the body portion (see annotated Fig. 3, showing the chute cover extending outwardly from the body portion).

    PNG
    media_image2.png
    654
    603
    media_image2.png
    Greyscale

In re Claim 17, Itoh in view of Williams, for the reasons above in re Claim 12, teaches wherein the baffle plate is secured to the baffle by a plurality of fasteners (see Itoh Fig. 1 showing the baffle plate #28 secured by fasteners).

In re Claim 18, Itoh in view of Williams, for the reasons above in re Claim 12, teaches further comprising a gearcase fixed within the housing (see Fig. 1, the structure surrounding helical gear #15 is considered a gear case); wherein the gear case supports the driveshaft (the structure supporting helical gear and output shaft interaction is considered a gear case).



In re Claim 20, Itoh in view of Williams, for the reasons above in re Claim 12, teaches wherein the plurality of fasteners engage the gear case (See Col. 6, ll. 42-61 teaching screws for attaching to a gear case see Fig. 7, #86).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN G RILEY/Primary Examiner, Art Unit 3724